MEMORANDUM *
Isaac Elimimian appeals an adverse jury verdict and judgment in favor of his employer, California Polytechnic State University (“Cal Poly”) on his Title VII claim that he was discriminated against based on race and national origin in violation of 42 U.S.C. § 2000e-2. Elimimian also appeals *157the district court’s summary judgment dismissal of his 42 U.S.C. § 1988 claim against certain individual members of Cal Poly’s faculty, and the court’s ruling as a matter of law in favor of Cal Poly on his retaliation and hostile work environment claims. We affirm.
Elimimian argues that the district court erred by refusing to give the jury instructions that he submitted. We need not reach this issue. He waived his right to appeal the court’s failure to give the requested instructions because he did not register a timely objection. Monroe v. City of Phoenix, 248 F.3d 851, 858-59 (9th Cir.2001); Fed.R.Civ.P. 51.
We find no error with the district court’s evidentiary rulings. The trial court acted within its discretion to exclude the evidence Elimimian sought to introduce. We affirm the district court’s dismissal of Elimimian’s retaliation and harassment claims. In addition, we affirm the district court’s summary judgment dismissal of Elimimian’s § 1983 claim against five of the seven named individual defendants.
We affirm on all other issues. Each side to bear its own costs.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.